C0 ON DA UW BwWHN

NO NO HNO KN DO NO NO RR wR mem le
N aA FP WN | CO Oo OwnH HDA A BR WW NH KH OC

NO N
coo ~“N

 

 

FILED
CLERK, U.S. DISTRICT COURT

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CaseNo: Z //K -V92 myykee
_ Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
v PROCEEDINGS

cm is (FED. R. CRIM, P. 32.1(a)(6); 18
Beerad Uheustin Que TD ISL.§3143G@)(1))

Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Centra ( District of
Califerares for alleged violation(s) of the terms and conditions of probation
or supervised release; and | | |

Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:

A. (X) The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
(O information in the Pretrial Services Report and Recommendation
() information in the violation petition and report(s)

(~ the defendant’s nonobjection to detention at this time
() — other:

 

 
oOo Oo NN NH BP W NY

YM NY NY NY NY NY NY DN RB HB Be we ese ese ew we KH
oN ND UM FP WYN SF CD O Dn DWN BWP KC

 

B. (\)

and/ or |
The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:

(\Y) information in the Pretrial Services Report and Recommendation
(\) information in the violation petition and report(s)

(X) the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: January zy) 2020 AY —

 

___SHERT PYM
United States Magistrate Judge

 

 
